          Case 20-34292 Document 72 Filed in TXSB on 09/15/21 Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                              §
                                                    §       CASE NO. 20-34292
AMIT K. BANSAL                                      §
                                                    §       CHAPTER 7
Debtor                                              §

     TRUSTEE’S REPLY TO VINMAR’S OBJECTION TO THE TRUSTEE’S
 APPLICATION FOR AUTHORIZATION TO RETAIN AND EMPLOY VALUATION
           EXPERT PURSUANT TO 11 U.S.C. §§ 327, 328, AND 330


         Comes now, Christopher R. Murray, Trustee of the estate of Amit Bansal (“Trustee”), and

files this Reply to Vinmar’s Objection to the Trustee’s Application for Authorization to Retain and

Employ Valuation Expert Pursuant to 11 U.S.C. §§ 327, 328, and 330 (“Application”), and

respectfully shows as follows:

RELEVANT FACTS

1) On August 26, 2020, Amit K. Bansal (the “Debtor”) filed a voluntary Chapter 7 petition, and

   disclosed a non-exempt 0.5% Class B limited partnership interest in Tricon International, Ltd

   (“Tricon”) with an unknown value (the “Tricon Interest”).

2) Christopher R. Murray (the “Trustee”) received two offers to purchase the Tricon Interest. The

   first offer came from Tricon (the Debtor’s current employer) and the second offer came from

   Vinmar (the Debtor’s prior employer, largest creditor, and competitor). (The two offers are

   collectively referred to as the “The Offers”.)

ORDER APPROVING PAYMENT OF EXPERT

3) Due to the apparent animosity that Vinmar has for the Debtor, and based on Vinmar’s counsel’s

   behavior throughout this bankruptcy case, the Trustee assumed that there would be numerous
           Case 20-34292 Document 72 Filed in TXSB on 09/15/21 Page 2 of 4




    contested issues with Vinmar regarding anything related to the sale of the Tricon Interest. 1

4) Due to the contentious nature of the issues related to the Tricon Interest, the Trustee determined

    that he required an objective opinion from a third-party expert regarding the value of the Tricon

    Interest. Because the estate had insufficient funds to retain an expert, the Trustee struck a deal

    with Tricon, who agreed to pay for the independent valuation of the Tricon Interest.

5) On January 19, 2021, in an effort to avoid needless disputes, Trustee’s counsel notified Vinmar

    that Tricon agreed to pay for a valuation expert for the estate. See Exhibit A

6) On January 19, 2021, the Trustee (out of an abundance of caution and in an effort to avoid

    Vinmar’s objection) filed a motion with the Court and obtained permission for Tricon to pay a

    valuation expert, when and if they were employed by the Trustee (“Payment Motion”).

7) Vinmar received notice of the Payment Motion and immediately notified the Court’s case

    manager that Vinmar intended on objecting to the Payment Motion. See Exhibit B

8) No objection was ever filed by Vinmar.

SELECTION OF EXPERT

9) Subject to bankruptcy court approval, the Trustee decided to retain John Baumgartner at Grant

    Thornton to value to the Tricon Interest.

10) Although not required, but in an effort to avoid additional and unnecessary expense, Trustee’s

    counsel conferred and received an agreement from Vinmar that John Baumgartner would be an

    acceptable expert to be retained by the estate to value the Tricon Interest. See Exhibit C and

    Exhibit D

11) Although the estate will not be paying Mr. Baumgartner, the Trustee (out of an abundance of

    caution) filed an Application to Employ John Baumgartner as the valuation expert


1 To date, Vinmar 1) filed an Adversary Proceeding objecting to the Debtor’s discharge; 2) Objected to the Trustee’s Motion to
Approve a Compromise with the Debtor’s wife; and 3) Improperly issued subpoenas which were later withdrawn.
        Case 20-34292 Document 72 Filed in TXSB on 09/15/21 Page 3 of 4




   (“Application”).

VINMAR’S OBJECTION

12) On September 13, 2021, Vinmar objected to the Application (”Objection”), and asserted that

   the Application should be denied because the Trustee failed to attach a referenced exhibit

   (Exhibit C - Statement of Work) to the Application.

13) Within hours of the Objection being filed, Trustee’s counsel sent the inadvertently omitted

   attachment to Vinmar’s counsel. See Exhibit E.

14) Although Vinmar has received the exhibit, Vinmar stands on its objection and now asserts that

   there are additional grounds that exist to deny the Application.

11 U.S.C. § 327

15) Vinmar’s remaining objections all relate to the valuation and sale process which is premature

   and not relevant at this time.

16) Once the Trustee files a motion to sell the Tricon Interest, then Vinmar can object to the

   valuation and sale process. These issues are not before the Court at this time.

17) Pursuant to Section 327, the Court does not address the sale process, instead the Court

   considers whether the proposed professional has an adverse interest to the estate and whether

   the professional is disinterested.

18) Furthermore, Vinmar previously agreed with the Trustee’s selection of Mr. Baumgartner.

19) Vinmar continues to needlessly increase the cost of the administration of this estate, at the

   expense of all of the remaining creditors.

20) Therefore, the Trustee respectfully requests that the Court approves the Trustee’s Application.
       Case 20-34292 Document 72 Filed in TXSB on 09/15/21 Page 4 of 4




Dated: September 15, 2021


                                               Respectfully submitted,
                                               By: /s/ Miriam Goott
                                                      Miriam Goott
                                                      attorney-in-charge
                                                      SBN 24048846
                                                      COUNSEL FOR THE
                                                      TRUSTEE
OF COUNSEL:
WALKER & PATTERSON, P.C.
P.O. Box 61301
Houston, TX 77208
(713) 956-5577 (telephone)
(713) 957-3358 (fax)
mgoott@walkerandpatterson.com
